POLEN, Judge,
dissenting.
I respectfully dissent. While I would readily concede that one remedy available to the estate, at least as to defendants Weitzman and Leon, may be to institute a civil action, in this case I believe the trial court correctly ruled that it had jurisdiction over the administrator’s suit against all defendants (Weitzman, Leon, Alan Vernon, Ted Vernon, and Melinda Vernon) in the probate case. Construing the term “interested person” with respect to the nature of the controversy that gave rise to the instant proceeding, I believe both Weitzman and Leon fit within the definition of that term contained in section 731.201(21), Florida Statutes (1989). Further, it does not serve judicial economy to allow parallel litigation in this case, with the inherent risk of inconsistent results as to the various parties. Therefore, I would affirm.